Citation Nr: 1643357	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for joint pain.

6.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to July 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2016, the Veteran had a Board hearing.

Additional evidence was received subsequent to the statement of the case issued in December 2010.  As the evidence is duplicative or not pertinent to the claims being decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the hearing loss and tinnitus claims.  The issues of entitlement to service connection for headaches, back condition, joint pain, and an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's hearing loss was not incurred in service.

2.  The Veteran's tinnitus was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I.  Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II.  Analysis

Hearing Loss and Tinnitus Claims

The Veteran received a VA audiologic examination in October 2009 in connection with the claim.  He was diagnosed with sensorineural hearing loss and tinnitus, and testing showed he has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385. Thus, the Veteran has present has the claimed disabilities.  While in service, the Veteran was an aircraft mechanic and thus had in-service noise exposure from this military occupational specialty.  Consequently, the sole issue is whether the Veteran's present sensorineural hearing loss and tinnitus have a causal connection to his in-service noise exposure.  

The October 2009 examiner reviewed the Veteran's claims file and noted the Veteran had audiologic examinations both upon entering service and at separation.  The examiner further noted the Veteran's occupational history as working in construction management and as a building inspector.  The examiner noted the Veteran had no recreational noise exposure.  

The examiner opined that based on clinical expertise, that it was less likely as not that the Veteran's high tone hearing loss and tinnitus were the result of the Veteran's military noise exposure.  The rationale given was that the Veteran's hearing thresholds were normal at his separation examination and did not show a significant shift at any frequency when compared to his enlistment examination.  Indeed, the examiner noted that some of the Veteran's thresholds were in fact better at his separation examination than upon entry.  The examiner further noted the Veteran had a history of occupational noise exposure after service, but did include the fact that the Veteran did not personally feel his job was noisy.  With regard to tinnitus, the examiner noted that the Veteran reported that his tinnitus began about 20 years ago, but noted that time was 20 years post-military service.

The Board acknowledges the Veteran's lay statements with respect to this post-service occupational noise exposure and that he wears hearing aids.  Specifically, at his August 2016 Board hearing, the Veteran stated that he "banged nails" for a few years after his separation from service and then became building inspector.  He further reported that afterward he began doing construction management and that he was physically not present at the construction sites except for inspections or meetings.  Furthermore, the Veteran emphasized that there was no loud equipment that would have created a hearing problem.  Additionally, the Board acknowledges the Veteran's statement regarding his tinnitus.  He reported it began about the time he was stationed at Pease Air National Guard Base or in Alaska and that since then it has simply gotten worse.  See August 2016 Board hearing.  

When considering the entire record on the issues of hearing loss and tinnitus, the Board finds service connection is not warranted for these claims.  While the Veteran maintains that he did not have much noise exposure after his separation from service, the examiner noted such and included the Veteran's belief in forming an opinion.  Likewise, while at his August 2016 Board hearing the Veteran stated that his tinnitus began around the time of his active duty, at the October 2009 VA examination he stated that his tinnitus began approximately 20 years prior to that examination.  The VA examiner highlighted that this time frame would still have been 20 years after his period of service.  Further, the VA examiner noted that the Veteran's hearing thresholds were "normal" at separation and did not show a significant shift at any frequency compared to enlistment.  The VA examiner based the opinion on clinical expertise and review of the record to opine that the Veteran's hearing loss and tinnitus were less likely than not a result of the Veteran's military noise exposure.

The Board finds the October 2009 medical opinion to be persuasive as to the onset and possible nexus of the Veteran's current hearing loss and tinnitus.  A conclusion with a supporting explanation based on an accurate medical history was provided.  There is not medical opinion to the contrary.  Additionally, the question of the onset or cause of hearing loss and tinnitus many years after noise exposure is a medical question that requires expertise such as that possessed by the VA audiologist.

Additionally, the evidence does not show that sensorineural hearing loss or tinnitus manifested to a compensable degree within one year of service so as to presume service incurrence, or that there has been a continuity of symptomatology so as to substitute for nexus.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  This is so due to the normal separation examination, inconsistent report of onset reflecting a non-credible recollection of history, and the expert medical opinion in October 2009.

As such, the Board finds that the preponderance of the evidence weighs against a finding of service connection for these conditions, and the benefit of the doubt doctrine is not applicable in the present case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss and tinnitus is not warranted.



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board notes that the Veteran's theories of entitlement to service connection for his remaining claimed conditions vary depending on the disability.  However, the Board finds it necessary to include the Veteran's theory of exposure to herbicides such as Agent Orange in order to afford the Veteran the due process and claims development to which he is entitled.  Specifically, in a May 2009 statement, the Veteran related that while in service he was an aircraft mechanic.  He reported that he worked on aircraft that transported materials in support of the Vietnam War.  Furthermore, he stated that he would often be on loaded aircraft stateside that had what he believed to be Agent Orange and other chemicals on them and that many times the containers would be leaking their chemicals.  In light of this assertion, further development in accordance with M21-1, IV.ii.1.H, is needed.

Headache Claim

The Veteran contends that the headaches he currently experiences began during his period of active duty.  Specifically, at his August 2016 Board hearing the Veteran recounted that his headaches began in his late teenage years while at Pease Air National Guard Base.  Additionally, the Veteran appears to contend that his headaches may be due to his claimed Agent Orange exposure.  See June 2010 NOD.  The Veteran explained that the headaches would get so bad, he would vomit and would have to rest in a dark area.  The Board notes that headache symptoms were exhibited by the Veteran while in service.  See May 1966 service treatment note.  To date, the Veteran has not been afforded a VA examination for his claimed headache condition.  Because there is at least some indication of headaches noted in service, and the Veteran continues to experience such headaches, the claim must be remanded to afford the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back Condition Claim

The Veteran contends that his current back pain is related to his service.  He has advanced two theories.  In a May 2009 statement, the Veteran reported that he had to carry heavy objects and get into difficult places when working on aircraft and this may have led to his back condition.  Alternatively, during service in Alaska, the Veteran asserts that he was working and slipped off the icy wing of an aircraft.  The Veteran recalled reporting the incident to a supervisor but noted that he did not go to sick call for the fall.

In the Veteran's November 2009 rating decision, it was noted the Veteran had no present diagnosis of a back condition.  Nonetheless, chronic back pain is noted in an August 2016 VA treatment note.  The Veteran has not yet received a VA examination for his back and recurrent symptoms are all that is necessary to warrant an examination, not a current diagnosis.  Considering the Veteran's account of his duties in service, and the fall he reports occurred, the Board finds that this claim must be remanded to afford the Veteran a VA examination for his claimed back condition.  Id.

Joint Pain Claim

The Veteran maintains that his joint pain may be related to the fall from the aircraft he related at his August 2016 Board hearing.  A September 2008 private treatment noted a diagnosis of impingement syndrome of both shoulders.  Similarly, an August 2006 private treatment note highlights that the Veteran has had knee problems for a long time.  Furthermore, a February 2008 private treatment note provided a diagnosis of synovitis of the left knee.  To date, the Veteran has not received a VA examination for his joint claim (shoulder or knee disabilities).  In light of his contention that these conditions may be related to a fall in service, a VA examination for these conditions should be provided.  Id.

Psychiatric Disorder Claim

The Veteran contends that his current psychiatric condition is attributable to this period of service.  At his August 2016 Board hearing, the Veteran recounted that his psychiatric condition may have not been formally diagnosed, but that he did seek treatment for it in the 1980s.  An August 2016 VA treatment note indicated a positive posttraumatic stress disorder (PTSD) evaluation.  A January 1966 service treatment note reflected the Veteran having an "unstable personality."  A note in the Veteran's June 1966 report of medical examination highlights "worry and nervous trouble due to situational anxieties."  The Veteran has not yet received a VA examination for his claimed psychiatric condition.  As the evidence suggests an indication of psychiatric problems both in service, and presently, the Veteran must be afforded a VA examination.  Id.

Outstanding treatment records for the Veteran's claimed psychiatric condition should also be obtained.  At his August 2016 Board hearing, the Veteran stated that he may have been hospitalized due to his mental disorder.  The Veteran's June 2009 application for compensation lists the hospital as "Chinook AFB" in Chicago, Illinois as the medical facility where he was hospitalized for his claimed psychiatric condition in 1964.  The Board notes the Veteran may be referring to Chanute Air Force Base south of Chicago.  The Veteran also indicated that he received counseling in the late 1980s.  See August 2016 Board hearing.   It does not appear that these records have been associated with the claims file.  These records should be requested on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify, per M21-1, the Veteran's claim of stateside exposure to Agent Orange while working on aircraft heading to missions in Vietnam.  

2.  Make a formal determination, for the record, as to whether the Veteran was exposed to Agent Orange during his active duty service.

3.  Obtain complete service treatment records not already of record, to specifically include any records from a hospital at Chanute Air Force Base near Chicago, Illinois in approximately 1964, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Afford the Veteran the opportunity to submit or identify any additional private treatment records, to specifically include psychiatric counseling records from the late 1980s as noted at the August 2016 Board hearing.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with his headache claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current headache disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headache disability had its onset during service, or is otherwise related to, service to include possible exposure to herbicides such as Agent Orange.

Complete rationales or explanations should be provided for any opinions reached.

6.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his back claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current back disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability had its onset during service, or is otherwise related to, service.

Complete rationales or explanations should be provided for any opinions reached.

7.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his joint pain claim, to include his knees and shoulders.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current joint disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any joint disability had its onset during service, or is otherwise related to, service.

Complete rationales or explanations should be provided for any opinions reached.

8.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his psychiatric disorder claim.  The entire claims file should be reviewed by the examiner.

The examiner should clearly state all psychiatric disorders diagnosed on examination, including whether PTSD is diagnosed or ruled out.

For each psychiatric disorder diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder had its onset during, or is otherwise related to, the Veteran's military service.  

For any PTSD identified, the examiner should set forth the underlying stressor(s).

Complete rationales or explanations should be provided for any opinions reached.

9.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


